Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 11/17/21 is acknowledged.  Claim 17 has been withdrawn.  Claims 1, 3-5, 7 and 11-16 have been amended.  Claims 1-16 are under consideration. 

Objections Withdrawn
The objections to the Specification are withdrawn in view of the amended abstract and Specification.
The objection to claim 5 is withdrawn in view of the amended claim. 

Rejections Withdrawn
The rejection of Claims 1-4, 6, 8 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Koivisto et al. is withdrawn in view of the amended claims.
The rejection of Claims 1-4, 6, 8, 12, 15 and 16 under 35 U.S.C. 103 as being unpatentable over Koivisto et al. is withdrawn in view of the amended claim.
The rejection of Claims 5, 7 and 9 under 35 U.S.C. 103 as being unpatentable over Koivisto et al., and further in view of Setiz, Jr. et al. is withdrawn in view of the amended claims. 
The rejection of Claims 10 under 35 U.S.C. 103 as being unpatentable over Koivisto et al., and further in view of Collins et al. is withdrawn in view of the amended claims.


Rejections Maintained and New Grounds of Rejections
Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statement (IDS) submitted on 11/17/21. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, “a foam stabilizing polymer” is unclear.  The Specification does not provide a definition other than “polymer” (page 3) and exemplifies a single foam stabilizing polymer of poly(ethylene glycol) 23M. It is unclear what is required for a polymer to be a foam stabilizing polymer, as this is not a term of the art.  Therefore the metes and bounds of claims 1, 5, 15 and 16 are unclear. For the purpose of examination the limitation will be understood as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez de Castro et al. (US 2013/0011490) in view of Seitz, Jr. et al. (US 6,977,082 B2; cited in IDS) and Veeger et al. (CA 2589502; cited in IDS).

-60-80% denatured ethanol (e.g. paragraph 0049, 0075, 0151; Examples);
-one or more additional surfactants (i.e. silicone-based surfactant) (e.g. paragraph 0015, 0020-0023; Examples; Claim 1);
-a hydrating agent (i.e. glycerin/glycerol) (e.g. paragraph 0069, 0070; Examples);
-one or more active agents (e.g. claim 40); and
-a solvent (i.e. water) (e.g. paragraph 0021, 0065; Examples). 
Fernandez de Castro et al. do not teach the inclusion of foam boosting surfactants. Fernandez de Castro et al. do not teach the inclusion of cocamide MEA, or the foam stabilizing polymer PEG-23M.  
These deficiencies are made up for by the teachings of Seitz, Jr. et al. and 
Seitz, Jr. et al. teach antibacterial compositions having high antibacterial effectiveness and excellent esthetic properties (e.g. abstract).  Seitz, Jr. et al. teach the composition has excellent foam stability and comprise an antibacterial agent, a surfactant, a hydrotrope, a hydric solvent, esthetics-enhancing ingredients, and optional skin care ingredients, and that provide a substantial reduction, e.g., greater than 99%, in Gram positive and Gram negative bacteria populations within one minute (e.g. column 1, lines 12-23).  Seitz, Jr. et al. teach the inclusion of cocamide MEA to provide foam enhancement (e.g. column 17, lines 21-28), vitamin E (i.e. active agent), petrolatum (i.e. skin protectant) and aloe (i.e. skin protectant) as skin care agents (e.g. column 15, lines 38-58).

Regarding Claims 1-6, and 8, it would have been obvious to one of ordinary skill in the art at the time of filing to include the cocamide MEA of Seitz, Jr. et al. and the poly(ethylene glycol) 23M of Veeger et al.in the composition of Fernandez de Castro et al.  It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  All of the compositions are useful as sanitizing foams comprising similar ingredients, and one of ordinary skill would have been motivated in order to provide the benefits of foam enhancement and skin care, as provided by the cocamide MEA of Seitz, Jr. et al. and the benefits of foam stability and skin conditioning as taught by Veeger. 
Regarding Claims 7 and 9, Seitz, Jr. et al. teach the inclusion of cocamide MEA to provide foam enhancement (e.g. column 17, lines 21-28), but also vitamin E (i.e. active agent), petrolatum (i.e. skin protectant) and aloe (i.e. skin protectant) as skin care agents (e.g. column 15, lines 38-58). Fernandez de Castro broadly teach the inclusion of skin actives, as described supra, but do not provide further details. It would have been obvious to one of ordinary skill in 
Regarding Claim 11, Fernandez de Castro et al. further teach the inclusion of cocamidopropyl betaine (e.g. paragraphs 0060, 0061, Examples). 
Regarding Claim 12, Fernandez de Castro et al. teach the denatured alcohol is present in an amount ranging from 60-80%, which overlaps with the range of 70 wt% to 85 wt% (e.g. paragraph 0151); Fernandez de Castro et al. teach the one or more additional surfactants (including cocamidopropyl betaine) are present in an amount of 0.1-5% by weight and 0.01-12% of a foam stabilizing agent (i.e. cocamide MEA) (e.g. paragraph 0026, 0031, 0060,claim 18), which overlaps the claimed total range of 6.2 wt% to 14 wt%; Veeger et al. teach 0.01-3 wt% of PEG-23M (e.g. page 6c, lines 5-9).  Fernandez de Castro teach up to 5% glycerol, and exemplify 0.5 wt% and 0.9 wt%, which meets the claimed range (e.g. paragraph 0070; Examples 53-63); with a balance being water (e.g. paragraph 0021, 0028). Regarding the skin care active, both Fernandez de Castro and Seitz, Jr. are silent as to the amount, however, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the vitamin E concentration through routine experimentation to arrive at the concentration of 0.07 wt% to 0.22 wt% in order to optimize the resulting product. Regarding the overlapping ranges, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claims 13 and 14, in addition to the amounts recited in claim 12, Fernandez de Castro et al. teach the inclusion of PEG-7 glyceryl cocoate at up to 5wt%, which overlaps with the claimed range (e.g. paragraph 0070). Veeger et al. teach the inclusion of 0.5-20 wt% of a 
Regarding Claim 15, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.  Therefore, the claims are met by the teachings of Fernando de Castro, Seitz, Jr. and Veeger.  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (see MPEP 2111.03).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez de Castro et al. (US 2013/0011490), Seitz, Jr. et al. (US 6,977,082 B2; cited in IDS) and Veeger et al. (CA 2589502; cited in IDS) as applied to claims 1-9 and 11-15, and further in view of Collins et al. (US 2015/0132401).

Fernandez de Castro et al. teach the inclusion of one or more active agents (e.g. claim 40), but do not teach the inclusion of yucca.  This is made up for by the teachings of Collins et al.
Collins et al. teach methods and compositions for treating intact irritated or inflamed skin with a composition comprising at least one Histamine Receptor pathway inhibitor; at least one Lipoxygenase pathway inhibitor; at least one Cyclooxygenase pathway inhibitor and at least one Chemotaxis pathway inhibitor (e.g. abstract). Collins et al. teach yucca as an excellent inhibitor of the Chemotaxis Pathway (e.g. paragraph 0051), which contributes to skin inflammation (e.g. paragraph 0005, 0016, 0040, 0048).
Regarding Claim 10, it would have been obvious to one of ordinary skill in the art at the time of filing to include yucca of Collins et al. in the composition of Fernandez de Castro, Seitz, Jr. and Veeger.  It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  All of the compositions are useful as topical skin compositions, and one of ordinary skill would have been motivated in order to provide the benefits of reduced skin inflammation through the chemotaxis pathway, as taught by Collins et al.

Potentially Allowable Subject Matter
Claim 16 has been rejected under 112(b) only and may be found allowable if “a foam stabilizing polymer” is replaced with (poly(ethylene glycol) 23M. 


Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on Koivisto et al.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619